

112 HR 3815 IH: To repeal the Biggert-Waters Flood Insurance Reform Act of 2012.
U.S. House of Representatives
2014-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3815IN THE HOUSE OF REPRESENTATIVESJanuary 7, 2014Mr. Marino introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo repeal the Biggert-Waters Flood Insurance Reform Act of 2012.1.Repeal of Biggert-Waters Flood Insurance Reform Act of 2012Effective as of the enactment of the Biggert-Waters Flood Insurance Reform Act of 2012 (title II of division F of Public Law 112–141; 126 Stat. 916), such Act (other than section 100203 (126 Stat. 916)) is repealed, and the provisions of law amended or repealed by such Act (other than by such section 100203) are restored or revived as if such Act had not been enacted.2.Budgetary effects of this ActThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Committee on the Budget of the House of Representatives, as long as such statement has been submitted prior to the vote on passage of this Act.